Citation Nr: 9920665	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-46 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a higher disability evaluation for 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.

3.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.  

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1993 rating decision 
by the Buffalo, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was remanded 
by the Board in October 1996 and August 1997.  


REMAND

By letter dated in May 1999, the Board requested 
clarification from the veteran regarding his request for a 
member of the Board.  In this communication, the veteran was 
advised that if a response was not received within 30 days, 
it would be assumed that he still wished to appear before a 
member of the Board at the RO.  No response was received 
within the 30 day period.  On July 1, 1999, the Board 
received a letter from the veteran's representative which is 
to the effect that the veteran wishes to appear before a 
member of the Board at the RO.  Under the circumstances, 
despite the prior remands, the Board must again send the case 
back to the RO to ensure that the veteran is afforded due 
process of law.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran's case should be placed on 
the list of those wishing to appear at a 
personal hearing before a member of the 
Board sitting at the RO.  The veteran and 
his representative should be advised of 
this action and also advised of any 
alternative (such as a videoconference 
hearing if such hearings are offered at 
the RO at this time).  After a hearing 
before a member of the Board is 
conducted, or if the veteran fails to 
appear or otherwise cancels his Board 
hearing request, the claims file should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to ensure due process of law.  



		
ALAN S. PEEVY
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




